Citation Nr: 1009803	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1949 to June 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from May 1996 and April 
1997 rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In a decision 
issued in July 1999, the Board denied the Veteran's claim of 
service connection for a lung disorder.  He appealed that 
decision to the Court.  In December 2000, the Secretary of 
Veterans Affairs filed an unopposed motion for remand and a 
stay of proceedings due to the enactment of the Veterans 
Claims Assistance Act of 2000.  In December 2000, the Court 
granted the motion, vacated the July 1999 Board decision, and 
remanded the case to the Board for readjudication.  A June 
2003 Board decision, in pertinent part, denied service 
connection for a chronic acquired lung disorder.  The Veteran 
appealed that decision to the Court.  In February 2005, the 
Court vacated the June 2003 Board decision as to service 
connection for a chronic acquired lung disorder, and remanded 
the matter for readjudication consistent with the Court's 
decision.  In September 2008, the case was reassigned to the 
undersigned, as the Veterans Law Judge who had issued the 
previous decisions was no longer with the Board.  In 
September 2008 and in September 2009, the case was remanded 
to satisfy notice requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A lung disorder was not manifested in service; the 
preponderance of the evidence is against a finding that the 
Veteran has such disability.



CONCLUSION OF LAW

Service connection for a lung disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that where notice was not 
mandated at the time of the initial agency of original 
jurisdiction (AOJ) decision, the AOJ did not err in not 
providing the notice prior to the initial adjudication; 
instead, the claimant had a right to timely content-complying 
notice and proper subsequent VA process.  In its June 2003 
decision, the Board found that the Veteran was notified of 
the requirements for establishing entitlement to service 
connection for lung disease in the July 1996 and May 1997 
statements of the case (SOCs), and in the December 2002 and 
March 2003 supplemental SOCs (SSOCs).  It also found that, in 
accordance with the recent enactment of the VCAA, the Veteran 
was provided with a September 2001 letter that specifically 
addressed the VCAA; it informed him of VA's duty to assist in 
obtaining evidence, what evidence must show for entitlement, 
when and where to send pertinent information, what VA had 
done to assist the claim, and how to contact VA for 
additional assistance.  The Court, in its February 2005 
decision, disagreed, stating that the September 2001 VCAA 
letter only provided "an overview of notice and assistance 
provisions, and did not advise the veteran of what was needed 
to substantiate his claim with the specificity required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159."  The Court did 
not specifically indicate what further notice was needed.  

In September 2008, the Board remanded the case to satisfy 
notice requirements in accordance with the Court's February 
2005 decision.  In a December 2008 letter, the Veteran and 
his attorney were advised that he needed to submit evidence 
showing that he had an injury or disease that began or was 
made worse in service, or an event in service causing disease 
or injury; had a current physical disability shown by medical 
evidence; and a relationship between the current disability 
and the injury, disease, or event in service.  It also 
advised him of the evidence VA was responsible for providing 
and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), this letter informed the appellant of disability 
rating and effective date criteria.  A May 2009 SSOC 
readjudicated the matter after the appellant and his attorney 
responded and further development was completed.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

In September 2009, the Board found the December 2008 letter 
inadequate because it did not (as was requested in its 
September 2008 remand) specifically advise the Veteran that 
to establish service connection for a lung disorder he must, 
as a threshold matter, show by competent evidence (medical 
diagnosis or records showing persistent or chronic symptoms) 
that he has a chronic acquired lung disability.  Moreover, 
the Veteran's attorney was not asked to express whether the 
notice the RO provided was considered satisfactory.  As a 
result, the case was remanded again for compliance with 
notice requirements.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with remand orders).  
As part of the directives, the RO was also advised to 
undertake any further development warranted by the responses 
from the Veteran and his attorney, and re-adjudicate the 
claim.  If the claim remained denied, the RO was instructed 
to issue an appropriate SSOC and give the Veteran and his 
attorney the opportunity to respond.

In November 2009, the Veteran was provided with the notice as 
directed in the September 2009 Board remand.  Such notice 
also requested that the Veteran's attorney inform VA in 
writing whether or not the notice provided was considered 
satisfactory.  The Veteran and his attorney were given 30 
days to respond/submit additional evidence, and were advised 
that his claim might be decided within 30 days if the RO had 
completed their attempts to secure all the relevant evidence 
of which they were aware.  The Veteran's attorney did not 
respond to the November 2009 letter as requested; in December 
2009, the Veteran submitted notations on copies of documents 
that may be interpreted as additional written argument.  This 
correspondence was apparently received at the RO after the 
Veteran's claims file was returned to the Board and was 
forwarded to the Board; the RO did not consider the Veteran's 
December 2009 letter in the first instance, nor did it issue 
an SSOC prior to returning the Veteran's claim to the Board 
in January 2010.  Inasmuch as the December 2009 is additional 
cumulative argument (and not new pertinent evidence), it does 
not require return to the RO for initial consideration (under 
38 C.F.R. § 20.1304(c).  Regarding the RO's failure to issue 
an SSOC following the November 2009 notice letter (as the 
Board's remand instructed), ordinarily, this would be cause 
for remand.  See Stegall, supra.  However, the Board finds 
that here such omission is not prejudicial to the Veteran 
because no additional pertinent evidence was received 
following the RO's May 2009 SSOC, and thus there was nothing 
for the RO to readjudicate.  See 38 C.F.R. § 19.31 (The 
purpose of an SSOC is for the AOJ to inform the appellant of 
any material changes in, or additions to, the information 
included in the SOC or any prior SSOCs).

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) are associated with his claims file, 
and pertinent postservice treatment records have been 
secured.  The RO arranged for a VA examination in November 
2001 with a supplemental opinion in September 2002.  In 
correspondence received from the Veteran in January 2009, he 
requested that VA obtain his treatment records from January 
to April 1949, and from the VA medical centers (VAMC) in 
Temple, Texas and Dallas, Texas.  In April 2009, the RO 
advised the Veteran that STRs (encompassing treatment records 
from January to April 1949) were already associated with his 
claims file.  It was also noted that January 1990 to August 
2008 treatment records from the Temple VAMC and April to July 
1998 treatment records from the Dallas VAMC were associated 
with the claims file, and requested clarification as to 
whether there were additional records that should be 
obtained, as the Veteran had not identified any specific 
treatment dates.  In June 2009 correspondence, the Veteran's 
attorney identified treatment records from the Dallas VAMC as 
a source of "pertinent medical records," and stated that 
the Veteran's urologist, Dr. R.K., at Temple VAMC had stated 
that the Veteran's lungs were damaged.  The Veteran's 
attorney did not provide any specific treatment dates in his 
letter, nor did he indicate that there were any outstanding 
VA treatment records apart from those already associated with 
the claims file.  Notably, the Temple VAMC treatment records 
already associated with the claims file include treatment 
records authored by Dr. R.K.  Accordingly, VA's duty to 
assist is met and the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran contends that his lungs were "burnt in [a] gas 
chamber" in service, and that this over exposure to gas 
during basic training from January 1949 to April 1949, caused 
him to cough up "hunks of blood" and seek treatment from 
the Army dispensary at Camp Chaffee, Arkansas.  He also 
contends that he has suffered from a lung disorder since that 
time; specifically, he was told following a postservice 
urologic procedure that his lungs were damaged.  However, the 
record does not include any competent (medical) evidence of a 
current diagnosis of a lung disorder.

The Veteran's STRs show that he was treated for mild 
pleuritis on two consecutive days in March 1949; a painkiller 
(comprised of aspirin, phenacetin, and caffeine) was 
prescribed.  ["Pleuritis" is an inflammation of the serous 
membrane investing the lungs and lining the thoracic cavity, 
with exudation into its cavity and upon its surface.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1481-82 (31st ed. 
2007).]  Subsequent STRs are silent for any complaints, 
findings, treatment, or diagnoses relating to the lung.  On 
March 1950 physical examination, the Veteran's lungs were 
clear to auscultation and percussion.  On June 1952 service 
separation physical examination, his lungs and chest were 
normal on clinical evaluation; chest X-rays were negative.

January 1990 to July 1990 Temple VAMC treatment records are 
silent for any complaints, findings, treatment, or diagnosis 
relating to the lung.  In April 1990, the Veteran presented 
for removal of recurrent basal cell carcinoma.  During this 
visit, his lungs were noted to be clear to auscultation, and 
a chest X-ray was negative.

February 1995 to August 2008 Temple VAMC treatment records 
(which include records authored by the Veteran's urologist, 
Dr. R.K.) show that the Veteran was hospitalized for almost 
two weeks in October 1995, during which time he underwent a 
urologic procedure.  The discharge summary noted that on the 
first postoperative day, a lung exam revealed that he had 
poor inspiratory effort that required aggressive pulmonary 
toilet.  On the second postoperative day, the patient walked 
a bit, but seemed a bit lethargic and was noncompliant with 
pulmonary toilet and getting up and ambulating.  On the fifth 
postoperative day, a chest X-ray was obtained; it showed that 
he had significant atelectasis on the right side, but no 
active infiltrate.  ["Atelectasis" is incomplete expansion 
of a lung or a portion of a lung; it may be a primary 
(congenital), secondary, or otherwise acquired condition.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 173 (31st ed. 
2007).]  The Veteran was discharged on the tenth 
postoperative day.  
In July 1996, the Veteran complained of pain and pressure in 
his lower abdomen on both sides, shortness of breath when 
bending over, and dyspnea on exertion.  He denied paroxysmal 
nocturnal dyspnea, orthopnea, and chest pain.  His pain was 
relieved by laying on his right side, and it was worse after 
eating.  He reported smoking 2-3 cigars a day.  On physical 
examination, the Veteran's lungs were clear to auscultation 
bilaterally, his heart had regular rhythm and rate with no 
murmurs, and his abdomen had mild tenderness on deep 
palpation.  It was the physician's impression that the 
Veteran was short of breath from obesity and smoking.

In November 1998, the Veteran complained of exertional 
dyspnea and right upper quadrant pain.  On physical 
examination, his lungs were clear.  The physician stated that 
he did not know what was causing the Veteran's symptoms, and 
recommended that he undergo various diagnostic testing 
(including chest X-ray) with follow-up.  On February 1999 
chest X-ray, his heart size was within normal limits and 
there were no active diseases seen in the lung fields; the 
impression was that it was a negative exam.  

In May 1999, the Veteran was seen for a cardiology consult 
because he was found to have a left bundle branch block in 
March 1999 with a subsequent abnormal thallium stress test.  
Included in the Veteran's various complaints was shortness of 
breath after walking a block; he denied any orthopnea, 
paroxysmal nocturnal dyspnea, palpitations or leg edema.  On 
physical examination, the Veteran's lungs were clear to 
percussion and auscultation, and his chest was symmetrical 
without any tenderness.  Atypical chest pain, left bundle 
branch block was diagnosed.

In September 2002, the Veteran underwent a chest X-ray for 
chest pain in a smoker.  The lung fields were clear, his 
heart size was within normal limit, and there was no gross 
bony abnormality; it was a normal chest X-ray.

April 1998 to June 1998 Dallas VAMC treatment records show 
that the Veteran, who had a history of prostate cancer status 
post prostatectomy in 1995, was hospitalized for daily 
radiation therapy.  On admission, he denied having dysuria, 
shortness of breath, diarrhea, constipation, or cough.  He 
did admit to occasional chest pain that was associated with 
exertion, but indicated that it was not severe enough to 
prompt him to seek medical attention.  These records are 
silent for any complaints, findings, treatment, or diagnoses 
relating to the lung.  

On November 2001 VA examination, the Veteran gave a history 
of exposure to gas during a basic training drill.  He 
reported being kept in a chamber for too long, and following 
his release from the chamber, coughed and choked up blood.  
He was seen and placed on sick call for 7 days; he was not 
hospitalized.  After service, he worked as a truck driver.  
It was noted that the Veteran was a lifelong smoker who did 
not inhale.  He denied being on any lung medications, having 
any hospital admissions for breathing problems or having a 
history of abnormal chest X-rays.  He reported that he was 
told in the past that he had "distorted" lungs, and was 
placed on "some lung medications" during hospitalization 
for a urologic procedure.  On physical examination, the 
Veteran was alert and not in acute distress.  His lungs were 
clear to auscultation, and his heart had a regular rate and 
rhythm with no murmur or rub.  Resting room saturation was 95 
percent.  A chest X-ray was performed; it was normal.  
Pulmonary function tests were also attempted twice; on the 
first attempt, it was noted that the Veteran did not put 
forth a good effort, and presentable results were therefore 
unobtainable.  On the second attempt, he could not perform 
the test due to coughing.  Based on the foregoing, the 
examiner opined that there was no radiographic evidence of a 
pulmonary disorder, but without pulmonary function testing, 
no further comments could be made regarding the presence or 
absence of pulmonary disease.

In a supplemental September 2002 VA opinion, the consulting 
physician reviewed the Veteran's medical record as well as 
the report of the November 2001 VA examination, and found 
that his STRs were silent for any admissions or treatments 
for a lung condition or hemoptysis (coughing up blood).  He 
also found that the November 2001 VA examination did not 
reveal any findings suggestive or consistent with any lung 
disease - the chest X-ray was well within normal limits and 
oxygen saturation at rest on room air was adequate.  He noted 
that pulmonary function tests could not be completed.  Based 
on his review of the record, the consulting physician could 
not find any evidence in the Veteran's history nor in the 
available findings on physical examination and chest 
radiography that would lead him to suspect that the Veteran 
had an underlying lung condition.  He explained that there 
were many reasons why a person would have a chronic cough, 
and that lung disease is only one of them; other reasons 
include: allergic rhinitis, post-nasal drip, chronic 
sinusitis, or even a cardiac condition.  He conceded that 
because the Veteran could not perform a pulmonary function 
test, a pulmonary cause of his coughing could not be 
completely excluded; however, in his opinion, the 
"preponderance" of the available evidence did not suggest 
that the Veteran had a current lung disability.

April 2009 Temple VAMC treatment records show that the 
Veteran sought treatment from the urology clinic.  It was 
noted that he last saw Dr. R.K. in February 2008, and had 
been lost to follow-up.  The record is silent for any 
complaints, findings, treatment, or diagnoses relating to the 
lung.

The threshold question that must be addressed here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., a lung disorder.  Although the Veteran was 
treated in service for pleuritis, it is not shown that he had 
any residual disability from that condition.  As noted above, 
subsequent STRs, including his June 1952 service separation 
examination report, were silent for any findings, complaints, 
treatment, or diagnoses relating to the lung.  Postservice 
treatment records were also silent for any lung-related 
disabilities until October 1995 (almost 43 years after the 
Veteran's separation from service) when a chest X-ray showed 
that he had significant atelectasis on the right side.  This 
was an acute finding following a surgical procedure, as 
subsequent chest X-rays, including in February 1999, November 
2001, and September 2002 were all normal.  There is no 
competent (medical) evidence that the Veteran has any 
residual pathology from the October 1995 event.  

VA attempted to assist the Veteran in determining whether he 
had a chronic lung disorder for which service connection 
could be established by affording him a November 2001 VA 
examination.  The examiner found that there was no X-ray 
evidence of a pulmonary disorder, but declined to opine 
regarding the presence of pulmonary disease in the absence of 
acceptable pulmonary function testing results (Which could 
not be obtained due to insufficient effort on the Veteran's 
part.  See November 2001 VA examination report.).  In a 
September 2002 supplemental opinion, a VA consulting 
physician opined that there was no evidence in the Veteran's 
history, physical findings, or radiographic examinations to 
suggest that he had an underlying lung condition.  He 
acknowledged that the Veteran could not complete his 
pulmonary function testing due to chronic coughing, but 
explained that there were many etiological reasons for a 
cough symptom, and while the fact that the Veteran could not 
complete his pulmonary function testing meant that he could 
not exclude a pulmonary cause for his coughing, he stated 
that the preponderance of the available evidence was against 
a finding that the Veteran has a current lung disorder.  See 
September 2002 VA opinion report (emphasis added).

The Board notes that the Veteran has been advised on numerous 
occasions that he must submit evidence showing that he has a 
current diagnosis of a lung disorder.  However, responses 
from the Veteran have consisted mainly of argument that he 
should be granted service connection because he was exposed 
to gas in service and immediately thereafter coughed up 
blood.  Such argument does not identify a current disability.  
In his March 1997 VA Form 9, substantive appeal, he did 
identify his October 1995 treatment records as evidence of a 
current disability; however, as explained above, the finding 
of right-sided atelectasis following his urologic procedure 
in October 1995 is not shown to reflect chronic pathology.  

In a July 2004 reply brief to the Court, the Veteran's 
attorney asserted that there was evidence in the record that 
the Veteran had two respiratory problems - shortness of 
breath and chronic cough - and that his "burned lungs" 
claim should encompass these breathing problems.  While the 
Veteran and his attorney are competent to testify as to 
symptoms the Veteran experiences (such as shortness of breath 
and chronic coughing), statements stating that such symptoms 
represent a (or two) respiratory/lung disorder(s) that is/are 
related to his service are not competent evidence, as they 
are laypersons and lack the training to opine regarding 
medical diagnosis and causation; these are questions medical 
in nature and not capable of resolution by lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Furthermore, the Board notes that when the Veteran has 
complained of and been treated for shortness of breath, such 
symptom is associated with conditions other than a 
respiratory/lung disorder, such as obesity, smoking, and a 
left bundle branch block.  As to the chronic cough, the 
September 2002 VA consulting physician explained that there 
are many etiological causes for a chronic cough, only one of 
which is lung disease.  The Board also finds noteworthy the 
Veteran has not identified any ongoing treatment he receives 
for a lung disorder (as would be expected if such were 
present), and his treatment records do not indicate that he 
has a past medical history inclusive of a lung disorder.  See 
January to July 1990, February 1995 to August 2008, and April 
2009 Temple VAMC treatment records, and April to June 1998 
Dallas VAMC treatment records.  He has not identified any 
further providers.

Absent competent evidence of a current medical diagnosis of a 
lung disorder, service connection for such disability cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


ORDER

Service connection for a lung disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


